TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2020



                                      NO. 03-19-00138-CV


                                   K&L Gates LLP, Appellant

                                                 v.

                                Quantum Materials Corp., Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE; JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on February 13, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.